                         Case 3:20-mj-00073            Document 1         Filed 04/02/20        Page 1 of 6

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No. 3:20-mj-00073
                                                                   )
           ALEXANDER SAMUEL STEWART                                )
                                                                   )
                                                                   )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   March 20, 2020               in the county of             Multnomah        in the
                       District of            Oregon           , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 2113(a)                             Bank Robbery




         This criminal complaint is based on these facts:
See attached affidavit of FBI Special Agent Zachary Clark




         ✔ Continued on the attached sheet.
         u

                                                                                                    By phone
                                                                                              Complainant’s signature

                                                                                             FBI SA Zachary Clark
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
              9:50
WHOHSKRQHDWBBBBBBBBDPSP

Date:      April 2, 2020
                                                                                                 Judge’s signature

City and state:                         Portland, Oregon                      Hon. Stacie F. Beckerman, US Magistrate Judge
                                                                                               Printed name and title
             Case 3:20-mj-00073       Document 1       Filed 04/02/20     Page 2 of 6




            DISTRICT OF OREGON, ss:              AFFIDAVIT OF ZACHARY CLARK

              Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Zachary Clark, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.      I am a Special Agent with the Federal Bureau of Investigation and have been

since July 2018. I am trained in investigating a wide variety of violations of federal criminal law.

I am currently assigned to the FBI Portland Field Office on the Violent Crimes Squad, which

includes conducting robbery investigations. Currently I serve as the Bank Robbery Coordinator

for the Portland Field Office. I am familiar with and have participated in the normal methods of

investigation, including but not limited to, the general questioning of witnesses and suspects, the

review of phone and computer records, physical surveillance, and the detection and collection of

evidence. As part of my training and experience, I have participated in numerous investigations

involving bank robberies.

       2.      I submit this affidavit in support of a criminal complaint and arrest warrant for

Alexander Samuel Stewart for bank robbery, in violation of 18 U.S.C. § 2113(a). As set forth

below, there is probable cause to believe, and I do believe, that Alexander Stewart committed

bank robbery in violation of 18 U.S.C. § 2113(a).

       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested complaint and arrest warrant and does not set forth all of my knowledge about this

matter. The facts set forth in this affidavit are based on my own personal knowledge, knowledge

obtained from other individuals during my participation in this investigation, including other law

enforcement officers, interviews of witnesses, a review of records related to this investigation,




Affidavit of Zachary Clark                                                              Page 1 of 5
            Case 3:20-mj-00073        Document 1       Filed 04/02/20     Page 3 of 6




communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.

                                         Applicable Law

       4.      18 U.S.C. § 2113(a) prohibits a person from using force and violence, or

intimidation, to knowingly and unlawfully take or attempt to take currency or any other thing of

value from a bank whose deposits are insured by the Federal Deposit Insurance Corporation

(FDIC).

                                  Statement of Probable Cause

       5.      On March 20, 2020, Gresham Police Department (GPD) responded to a robbery

of the Key Bank located at 1532 NE 181st Ave, Gresham, OR 97230, which at that time was a

federally insured institution. The robbery occurred at approximately 9:39 a.m. The bank was

robbed of U.S. currency.

       6.      On March 20, 2020, I received images of the robbery from Key Bank’s Physical

Security Manager. Additionally, I received the bank’s robbery packet which detailed the loss

amount to be $1,064.00 U.S. currency.

       7.      On March 20, 2020, Victim Teller #1 was interviewed by GPD Officer Delong

and reported, she was the lead teller at the branch. She was working at her window (western

most window) as a white male, hereinafter referred to as the robbery, and entered the bank. The

robber slid a note under the glass partition, which partially separated the teller from customers.

The robber said, "I need cash. Don't press the alarm." Victim Teller #1 then gave the robber cash,

which was in the care and custody of Key Bank, along with a hidden tracking device. Victim

Teller #1 gave the robber small and large bills, however the robber stated, "I need more. I need




Affidavit of Zachary Clark                                                              Page 2 of 5
             Case 3:20-mj-00073       Document 1       Filed 04/02/20   Page 4 of 6




more," the robber then walked out the south doors, taking the note with him. Victim Teller #1

described the robber as a white male approximately 5’4”.

       8.      On March 20, 2020, Manager #1 was interviewed by GPD Officer Delong and

reported, the robber had knocked on the door of the north (Barr Rd) entrance. Manager #1

unlocked the door, the robber told her he wished to cash a check. Manager #1 allowed the robber

to come inside after learning he was on foot and unable to use the drive-up window. Manager #1

watched the robber walk up to Victim Teller #1’s window. Manager #1 then saw Victim Teller

#1’s gave a pre-arranged signal that she was being robbed. Manager #1 went into her office and

called 9-1-1. Manager #1 described the robber as a white male approximately 5’5” to 5’7”, 135

lbs., with a thin build, and wearing a black hoodie.

       9.      On March 20, 2020, Employee #1 was interviewed by GPD Officer Delong and

reported that Manager #1 came into his office and told him that Victim Teller #1 was being

robbed. Employee #1 activated the silent alarm button and watched the robbery. Employee #1

observed the robber walk away from Victim Teller #1’s window and exit the bank via the south

doors. The robber walked east bound on the south sidewalk of Barr Rd then turned right (SB) on

183rd Av (west sidewalk), where he walked out of sight. Employee #1 described the robber as a

white male approximately 5’6”, 130 lbs, with blonde hair, and wearing a sweater or hoodie.

       10.     On March 20, 2020, GPD Detective Crate, the assigned GPD detective to the

case, issued a Detectives Bulletin, Attempt to Identify, for the robbery of the Key Bank Located

at 532 NE 181st Ave, Gresham, OR 97230. The bulletin contained an image of the robbery

suspect.

       11.     On March 25, 2020, Detective Crate was contacted by Wasco County Probation

Officer (WCPO) Shawn Anderson. WCPO Anderson advised he had seen the bulletin attempting



Affidavit of Zachary Clark                                                            Page 3 of 5
             Case 3:20-mj-00073       Document 1          Filed 04/02/20   Page 5 of 6




to identify a bank robber from March 20, 2020. WCPO Anderson told Detective Crate he was

“100% certain” the pictured suspect was Alexander Stewart date of birth 9/20/1990. WCPO

Anderson advised that he received a phone call from one of Stewart‘s family members who

observed the Facebook post and identified Stewart as the robber. WCPO Anderson stated he

received information from other family members of Stewart’s indicating Stewart might be

heading to his sister’s house in Little Rock, Arkansas.

       12.     On March 25, 2020, after speaking with WCPO Anderson, Detective Crate

conducted a computer query of Alexander and viewed a booking and Oregon DMV photo.

Detective Crate compared the booking photo to the surveillance footage from Key bank and

affirmed Stewart was in fact the pictured suspect.

       13.     On March 25, 2020, Detective Crate received a phone call from a family member

of Stewart, "Monte," who advised that he was the uncle of Alexander Stewart. Monte viewed the

surveillance image from Facebook and affirmed the person pictured was his nephew Alexander

Stewart. Monte told Detective Crate that Stewart arrived at his sister’s house the morning of

3/25/20, located in Little Rock, Arkansas. Additionally, Stewart had admitted to family members

he had robbed a bank.

       14.     On March 26, 2020, I reviewed the Oregon DMV information and photo for

Alexander Samuel Stewart, date of birth 9/20/1990. Stewart is listed as 5’8” tall, 153 lbs., with

blonde hair, and blue eyes. After review, I affirm Alexander Samuel Stewart is the robbery

suspect from the Key Bank robbery on 3/20/2020.

                                           Conclusion

       15.     Based on the foregoing, I have probable cause to believe, and I do believe, that

Alexander Samuel Stewart committed bank robbery, in violation of 18 U.S.C. § 2113(a). I



Affidavit of Zachary Clark                                                               Page 4 of 5
             Case 3:20-mj-00073       Document 1       Filed 04/02/20     Page 6 of 6




therefore request that the Court issue a criminal complaint and arrest warrant for Alexander

Samuel Stewart.

       16.     Prior to being submitted to the Court, this affidavit, the accompanying complaint

and the arrest warrant were all reviewed by Assistant United States Attorney (AUSA) Gregory

R. Nyhus. AUSA Nyhus advised me that, in his opinion, the affidavit and complaint are legally

and factually sufficient to establish probable cause to support the issuance of the requested

criminal complaint and arrest warrant.


                                                           By phone
                                                     ____________________________________
                                                     ZACHARY CLARK
                                                     Special Agent, FBI


                                                                                          9:50
       Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at _____
a.m./p.m. on March April
                   ______,
                         2 2020.




                                                     ____________________________________
                                                     HONORABLE STACIE F. BECKERMAN
                                                     United States Magistrate Judge




Affidavit of Zachary Clark                                                              Page 5 of 5
